EVERETT, Chief Judge
(concurring):
When the Government offers a co-accused’s statement in evidence under the hearsay exception for declarations against interest, the circumstances under which the statement was made must be scrutinized with care. Sometimes, when considered in context, the statement really was self-serving, in that the declarant believed that he would gain by admitting to an offense but making it appear that someone else was much more to blame. Cf. Lee v. Illinois, 476 U.S. 530, 541, 106 S.Ct. 2056, 2062, 90 L.Ed.2d 514 (1986); United States v. Guaglione, 27 M.J. 268 (CMA 1988).
The test is whether the statement is reliable because the declarant must have perceived that it was against his penal or pecuniary interest. From my reading of the record, I am convinced that, when he made his confession, Mr. Amaro would have recognized that it was against both his penal and his pecuniary interest. There is no indication that Amaro was seeking to foist off any blame onto appellant. Therefore, I join in affirming the conviction.